Citation Nr: 0005653	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for anterior cruciate 
ligament tear of the left knee, including as secondary to 
chondromalacia of the left knee.  

2.  Entitlement to an increased (compensable) rating for 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran has active service from September 1967 to May 
1971 and from August 1983 to March 1990.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
anterior cruciate ligament tear of the left knee, including 
as secondary to chondromalacia of the left knee, is not 
plausible.  

2.  The veteran's chondromalacia of the left knee is 
manifested primarily by crepitus and pain on use.  


CONCLUSIONS OF LAW

1.  The claim for service connection for anterior cruciate 
ligament tear of the left knee, including as secondary to 
chondromalacia of the left knee, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating of 10 percent for 
chondromalacia of the left knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

The veteran contends that his service-connected 
chondromalacia caused or contributed to the anterior cruciate 
ligament tear of his left knee.  He argues that the 
chondromalacia weakened the left knee and was the cause of 
the injury that resulted in the anterior cruciate ligament 
tear and that the anterior cruciate ligament tear should be 
service connected.  

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may also be established for disease initially 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  In addition, 38 C.F.R. 
§ 3.310(a) provides that disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  Further, any increase in 
severity of a nonservice-connected disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

A well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Generally, for a service-
connection claim to be well grounded, there must be:  a 
medical diagnosis of current disability; medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the asserted inservice injury or disease 
and the current disability.  See Elkins v. West, 12 Vet. App. 
209, 213 (1999) (en banc) (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) and Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra) cert. denied sub 
nom. Epps v. West, 141 L. Ed. 2d 718, 118 S. Ct. 2348 (1998) 
(mem.)).  A claim for secondary service connection, must, as 
must all claims, be well grounded.  38 U.S.C.A. § 5107(a); 
see Buckley v. West, 12 Vet. App. 76, 84 (1998); Dinsay v. 
Brown, 9 Vet. App. 79, 86 (1996); Jones v. Brown, 7 Vet. App. 
134, 137 (1994) (requiring medical evidence showing 
relationship between service-connected disability and 
condition claimed to be secondarily service connected).  

The evidence does not show, nor does the veteran contend, 
that he had an anterior cruciate ligament tear of the left 
knee during service.  The first evidence of the claimed 
disability appears in private medical records dated in 
December 1996.  At that time the veteran was seen by John A. 
Gragnani, M.D., for evaluation of a twisting injury of the 
left knee, which had occurred the previous month.  Dr. 
Gragnani stated he had reviewed a magnetic resonance imaging 
(MRI) scan of the left knee joint with a hospital 
radiologist, and they concluded that there was a possibility 
of at least a partial tear of the anterior cruciate ligament 
of the left knee joint.  

Additional medical evidence shows that the veteran received 
physical therapy for left knee symptoms and indicates that he 
underwent anterior ligament reconstruction of the left knee 
in May 1997.  There is, however, no medical evidence that 
relates the left anterior cruciate ligament tear to service, 
nor is there any medical evidence that suggests that the 
veteran's service-connected chondromalacia of the left knee 
caused or chronically worsened the anterior cruciate ligament 
tear of the left knee.  It is noteworthy that the VA 
physician who conducted an orthopedic examination in April 
1999 reported that he had reviewed the medical records in the 
claims file and had interviewed the veteran.  The physician 
stated there was no reason to believe that the veteran's pre-
existing chondromalacia of the left patella had anything to 
do with the November 1996 traumatic left knee injury that 
produced the anterior cruciate ligament tear.  

The Board is left with the veteran's assertions and testimony 
that his service-connected chondromalacia caused the 1996 
injury that resulted in the anterior cruciate ligament tear 
of the left knee.  However, the veteran, as a lay person, is 
not competent to furnish medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  With a 
claim such as this, where the determinative issue involves 
medical diagnosis and etiology, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Because the veteran cannot meet his initial 
burden by relying on his own opinion as to medical matters 
and he has submitted no cognizable evidence to support his 
claim, the claim for service connection for anterior cruciate 
ligament tear of the left knee, including as secondary to 
chondromalacia of the left knee, is not well grounded and 
must be denied.  

The Board has denied service connection for anterior cruciate 
ligament tear of the left knee on the basis that the claim is 
not well grounded.  Although the Board has considered and 
denied this claim on grounds different from that of the RO, 
which essentially denied the claim on the merits, the veteran 
has not been prejudiced by the Board's decision.  This is 
because in assuming that the claim was well grounded, the RO 
accorded the veteran greater consideration that the claim in 
fact warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand this claim for 
consideration of whether it is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed.Reg. 49,747 (1992).  

Increased rating

The veteran is seeking a compensable rating for his service-
connected chondromalacia of the left knee.  The Board finds 
the increased rating claim to be well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also finds that 
the facts relevant to this claim have been properly 
developed, and the statutory obligation of VA to assist the 
veteran in the development of this claim has been satisfied.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's chondromalacia of the left knee.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this issue presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
chondromalacia of the left knee, except as noted below.  

Briefly, in a decision dated in June 1995, the Board granted 
service connection for chondromalacia of the left knee.  The 
RO effectuated that decision in its June 1995 rating decision 
and assigned a non-compensable rating for chondromalacia of 
the left knee effective from the day following separation 
from service in March 1990.  In the rating assignment, the RO 
considered post-service private treatment records and reports 
of VA examinations conducted in February 1992, April 1993, 
August 1993 and August 1994.  At the February 1992 
examination, the examiner noted crepitus of the left knee and 
complaints of pain with bending and use of stairs.  At the 
April 1993 examination there was no crepitus and the veteran 
gave no history of swelling of the left knee.  The diagnosis 
was chondromalacia of the left knee, symptomatic when getting 
up from a squatting position and going up steps.  At the 
August 1993 examination, there was some knee pain with 
squatting, and the examiner noted crepitus with range of 
motion.  At the August 1994 examination, the diagnosis was 
left knee pain primarily with squatting, stooping and stairs, 
questionable chondromalacia patella.  

The veteran did not appeal the initial rating and filed his 
increased rating claim in December 1996 following his work-
related left knee injury that resulted in the anterior 
cruciate ligament tear of the left knee.  The veteran 
submitted examination reports from Dr. Gragnani dated in 
December 1996, which show the veteran complained of a sharp 
achy pain in the left knee and was concerned that the left 
knee seemed to want to give out on him when he tried to walk 
without a brace.  There was tenderness on palpation of the 
knee joint, both in the lateral posterior area, the lateral 
area and the medial joint line area.  There was also 
tenderness beneath the kneecap on downward pressure applied 
to the patella.  The veteran was able to extend the left knee 
fully to 0 degrees and was able to flex to 110 degrees with 
some pain.  The doctor recommended limited weight bearing for 
about three weeks and also recommended a physical therapy 
program.  As noted earlier, Dr. Gragnani identified a 
probable anterior cruciate ligament tear of the left knee on 
an MRI scan.  

At a VA orthopedic consultation in March 1997, the physician 
noted that an MRI study was consistent with an anterior 
cruciate ligament tear of the left knee.  Examination showed 
instability of the left knee, and the physician recommended 
physical therapy including quadriceps strengthening.  The 
assessment was left anterior cruciate ligament tear, 
symptomatic with activities of daily living.  

At the hearing at the RO in May 1997, the veteran testified 
that before the knee injury in November 1996 there was some 
tenderness on the left side of his knee.  He testified that 
he had pain in his left knee both before and after the 
November 1996 injury.  He testified that the grinding 
sensation, pain and swelling in his left knee had grown worse 
before the accident, but since the injury he had experienced 
constant soreness and had increased problems with the knee 
locking up and giving way.  

At the VA orthopedic examination in April 1999, the physician 
noted the veteran's medical history and reviewed examination 
reports in the claims files.  The veteran reported that since 
his May 1997 left knee surgery for anterior cruciate ligament 
repair he no longer had episodes of giving way, buckling or 
locking of the left knee.   He said his left knee tended to 
swell when he was on his leg for more than an hour.  He 
reported stiffness in the knee when he first got up to walk 
after being seated.  He said he could kneel, but with 
discomfort.  He reported going up and down stairs caused some 
degree of aching in his left knee.  He said he had mild 
flare-ups of left knee soreness during weather change, which 
caused aching.  However, the flare-ups did not prevent him 
from working or going about his day-to-day activities.  

On examination, the veteran was able to squat to 130 degrees 
of flexion while holding the examining table; he complained 
of pain in the anterior, medial, and lateral aspect of the 
left knee, but no pain in the right knee.  Range of motion of 
the left knee was 0 to 130 degrees.  There was slight 
patellofemoral crepitus of the left knee during active 
flexion and extension against resistance.  There was 3-cm 
atrophy of the left thigh measured 10 cm above the knee, and 
there was weakness in the left quadriceps corresponding to 
the left thigh atrophy.  There was slight soft tissue 
thickening about the infrapatellar area of the left knee with 
slight irregularity to palpation over the patellar tendon 
beneath the area of an anterior longitudinal surgical scar.  
There was a subjective complaint of slight tenderness along 
the anterior medial and anterior lateral joint line, 
bilaterally.  The physician stated that he did not believe 
that range of motion or joint function was additionally 
limited by pain, fatigue, weakness or lack of endurance.  He 
said the episodes of flare-up were only mild aching during 
weather changes and he did not believe that the lateral 
symptoms with weather change would affect the range of motion 
or joint function.  The diagnoses were:  chondromalacia, left 
patella; anterior cruciate ligament tear of the left knee; 
and postoperative status anterior cruciate ligament 
reconstruction, left knee.  

The physician at the April 1999 examination stated that the 
veteran's symptoms of left knee pain, swelling and grating or 
grinding sensation would be expected with a diagnosis of 
chondromalacia.  The physician stated that the decrease in 
flexion of the left knee found at the examination would be 
compatible with the surgery to reconstruct the anterior 
cruciate ligament and that the knee was stable as a result of 
the successfully surgery.  The physician stated he believed 
the atrophy of the left thigh, which resulted in weakness of 
the left leg and decreased endurance, was related to the 
anterior cruciate ligament tear of November 1996 and the 
subsequent surgery.  The physician stated the veteran 
continued to have pre-injury symptoms of pain with standing, 
squatting, bending and stairs.  

April 1999 VA X-rays of the left knee showed metallic screws 
in the lower femur and upper tibia, secondary to previous 
surgery, and post-operative changes involving the patella 
were noted.  Joint outlines were maintained.  The radiologist 
stated that no other bony injury abnormality was seen.  The 
impression was post-operative changes.  The physician who 
performed the April 1999 clinical examination reviewed the 
X-rays and stated that patellar-femoral joint narrowing was 
present.  He said he had no changes in the statements he had 
made in the clinical examination report.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evaluation of the same disability under 
various diagnoses and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20 (1999).  Where the Rating 
Schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  

With respect to joints, the factors of disability reside in 
reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (1999).

The veteran's chondromalacia is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).  Diagnostic Code 5257 provides that other 
knee impairment, including recurrent subluxation and lateral 
instability, warrants a 10 percent evaluation if it is slight 
or a 20 percent evaluation if it is moderate.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Dislocated semilunar cartilage warrants a 20 percent 
evaluation if there are frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (1999).

The evidence outlined above shows that the veteran's 
chondromalacia of the left knee is manifested primarily by 
crepitus, swelling and pain on use.  Although the veteran has 
active left knee motion from 0 to 130 degrees, the pain on 
use is for consideration in determining the extent of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  With consideration of the pain on use and the 
symptoms during flare ups, the Board concludes that a 10 
percent evaluation is warranted under Diagnostic Code 5260.  
However, in view of the veteran's demonstrated range of 
motion; the evidence indicating that the chondromalacia is 
not productive of incoordination, weakened movement, or 
excess fatigability; and the opinion of the April 1999 
examiner that there was no additional functional limitation 
due to pain, fatigue, weakness or lack of endurance or due to 
weather changes, the Board must conclude that the limitation 
of motion does not more nearly approximate the criteria for a 
20 percent rating under Diagnostic Code 5260 or 5261.

The medical evidence shows that the service-connected 
disability is not productive of instability or recurrent 
subluxation so it does not warrant a compensable evaluation 
under Diagnostic Code 5257.  In addition, the service-
connected disability does not include dislocated semilunar 
cartilage and there is no medical evidence of locking.  
Therefore, the disability does not warrant a 20 percent 
rating under Diagnostic Code 5258. 

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The veteran has not indicated that he 
has lost time from work because of the service-connected 
chondromalacia of the left knee.  Further, the manifestations 
of the disability to which the veteran testified at his 
hearing and which have been documented in the medical 
evidence are consistent with the assigned rating.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from his chondromalacia of 
the left knee would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for anterior cruciate ligament tear of the 
left knee, including as secondary to chondromalacia of the 
left knee, is denied.  

A 10 percent rating is granted for chondromalacia of the left 
knee, subject to the laws and regulations governing the award 
of monetary benefits.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

